IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 82 EAL 2016
                                           :
                  Respondent               :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
           v.                              :
                                           :
                                           :
HAKEEM CANADA,                             :
                                           :
                  Petitioner               :


                                      ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justices Donohue and Mundy did not participate in the decision of this matter